—In an action, inter alia, for an accounting and to collect sums due for various medical services, the defendants Comprehensive Medical Care, P.C., Global Medical Care, P.C., United Medical Care, P.C., and Complete Medical Care, P.C., appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated August 22, 2002, as denied their cross motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellants failed to establish that they were entitled to judgment as a matter of law on the ground that the plaintiff derived its right of action from a document which violates the antichamperty law (see Judiciary Law § 489; Bluebird Partners v First Fid. Bank, 94 NY2d 726 [2000]; Fairchild Hiller Corp. v McDonnell Douglas Corp., 28 NY2d 325, 330 [1971]). They also failed to establish as a matter of law that the plaintiff lacks standing to maintain this action (see Society of Plastics Indus. v County of Suffolk, 77 NY2d 761 [1991]). Thus, the appellants’ cross motion for summary judgment was properly denied. Altman, J.P., McGinity, Luciano and H. Miller, JJ., concur.